Citation Nr: 0511143	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of status post anterior cruciate ligament 
reconstruction of the left knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to December 
1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Diego, California, in which the RO granted 
service connection for status post anterior cruciate ligament 
reconstruction of the left knee, effective January 1, 2000, 
and assigned a zero percent rating that same day.  In a 
January 2002 rating decision, the RO assigned a 10 percent 
disability rating effective January 1, 2000.  In November 
2003 the Board remanded the claim for further development. 


FINDING OF FACT

The left knee disability is manifested by no recurrent 
subluxation or lateral instability, by zero degrees of 
extension, and by at least 140 degrees of flexion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post anterior cruciate ligament reconstruction of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the January 2001 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
February 2004, provide explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The AOJ provided the veteran rating decisions in January 2001 
and January 2002, a statement of the case (SOC) in January 
2002, and a supplemental statement of the case (SSOC) in May 
2004 that included a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.  These gave notice as to the evidence generally needed 
to substantiate his claim.  VA wrote to the veteran in 
February 2004 regarding the notification of the passage of 
the VCAA and the obligations of VA with respect to the duty 
to assist and duty to notify regarding the information and 
evidence necessary to substantiate his claim.  Specifically, 
the veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claim.  The 
veteran was notified that he should identify medical 
treatment and that VA would request identified medical 
evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Proper process has been provided.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The veteran was afforded a VA examination.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  While the 
representative had noted that the only VA examination was in 
2000, in the absence of evidence showing a later increase in 
disability, another VA examination is unnecessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As for private 
medical records, the veteran has submitted records pertaining 
to treatment in 2000.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Furthermore, the January 2001 and January 2002 
rating decisions, the January 2002 SOC, and the May 2004 SSOC 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(e).

In the November 2003 remand, the Board informed the veteran 
that if there is evidence reflecting the degree of his knee 
impairment, he must submit that evidence to the AOJ.  In the 
February 2004 VCAA letter, VA informed the veteran that he 
may submit evidence showing that his left knee disability had 
increased in severity.  In a February 2005 letter, VA told 
the veteran to submit any additional evidence concerning his 
claims to the Board.  In short, VA in essence told the 
veteran to submit any evidence in his possession that 
pertains to his claim.  See 38 C.F.R. § 3.159(b)(1).  Any 
lack of an explicit request to submit any evidence in the 
veteran's possession is a harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Additionally, VA fully complied with the directives of the 
November 2003 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

By the February 2005 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual background

The veteran underwent a VA examination in January 2000.  He 
reported that he had had a good result since his surgery on 
his left knee in April 1988 and that he essentially had good 
stability of that knee.  He said that was able to participate 
in various sports including surfing, golfing, and so on.  He 
indicated that he did not wear a knee brace.  He noted that 
weather changes did not seem to affect his left knee and that 
he took no medications.

Physical examination of the left knee revealed a healed, 
nontender, longitudinal, 6-centimeter surgical scar on the 
lateral aspect of the distal left thigh as well as a healed, 
nontender, 7-centimeter surgical scar on the anterior aspect 
of the left knee from the lateral aspect of the inferior pole 
of the patella along the medial border of the patellar 
tendon.  His patella was stable, and with active and passive 
motion, there was no indication of any significant 
intraarticular or subpatellar crepitation.  There was no 
swelling, effusion, or temperature increase.  The veteran had 
full extension to zero degrees and full flexion to 155 
degrees.

The diagnosis was status post tear and secondary 
reconstruction of the anterior cruciate ligament of the left 
knee.  The examiner noted that the veteran had excellent 
surgical results with no indication of residual instability 
of the knee.  The examiner indicated that the veteran had 
regained full motion and had no indication of any significant 
instability or secondary arthritic changes.  The examiner 
noted that there was a suggestion of slight residual atrophy 
of the distal left thigh, but that there did not appear to be 
any significant disability or major functional impairment, as 
it related to the overall use of the left knee.

Private medical records reflect that in February 2000 the 
veteran complained of some diffuse pain in the left knee as a 
result of a recent basketball game.  The left knee was 
massaged.  In early April 2000, the veteran reported that his 
left knee was still painful, especially after volleyball and 
basketball.  The left knee was massaged again.  In mid-April 
2000, the veteran reported that his left knee had been pain 
free since the last treatment.  The problem-diagnosis list 
reflects that in March 2000 the veteran had left knee pain 
and that in April 2000 the left knee was slightly swollen and 
painful.

VA medical records show that in April 2000 the veteran 
complained of intermittent locking in the left knee for the 
past two-to-three weeks.  He reported slight increased 
weakness at certain points when moving the knee.  He denied 
any trauma.  In July 2000 the veteran reported that his knees 
buckled after jogging.  In November 2000 the veteran 
underwent a physical therapy outpatient evaluation.  The 
veteran noted that earlier that month he underwent surgery on 
his right knee because he tore anterior collateral ligament 
while playing basketball in June 2000.  Physical examination 
of the right lower extremity revealed that the range of 
motion of the "left" knee was extension to minus 4 degrees 
and flexion to 55 degrees.  Physical examination of the left 
lower extremity was within normal limits with the active 
range of motion of the "right" knee begin from zero to 140 
degrees.  The short-term goals included obtaining 100 degrees 
of right knee flexion, and the long-term goals included 
normal active range of motion in the right knee.  The veteran 
underwent physical therapy for the right knee from November 
to December 2000, during which time he had limitation of 
motion in the right knee, which improved over the course of 
treatment.  In January 2001 the right knee had range of 
motion from zero to 150 degrees.

III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59 
(2004).

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2004).  
Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2004). Flexion and 
extension may be separately rated.  VAOPGCPREC 9-2004 (Sept. 
17, 2004).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

Limitation of motion can be separated rated from instability 
of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2004).  Symptomatic removal of the semilunar cartilage 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2004).  Limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the condition has not 
changed and an uniform evaluation, rather than a "staged 
rating," is warranted.

The RO rated the veteran's left knee disability under 
Diagnostic Code 5257.  In order to warrant an increased 
rating, at least moderate recurrent subluxation or moderate 
lateral instability must be present.  At the January 2000 VA 
examination, the veteran reported that he essentially had 
good stability.  The examiner noted that the veteran had 
excellent surgical results with no indication of residual 
instability of the knee.  Although the veteran complained in 
April and July 2000 of locking and buckling, there is no 
medical evidence showing that he had moderate recurrent 
subluxation or moderate lateral instability.

The next question is whether the veteran is entitled to a 
separate rating based on limitation of motion.  In order to 
warrant a separate compensable rating, there must be an 
actual or functional equivalent of limitation of flexion to 
45 degrees or an actual or functional equivalent of 
limitation of extension to 10 degrees or periarticular 
pathology productive of painful motion.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5260-61.  

The veteran reported that he had limitation of motion in the 
left knee sometime between January and February 2000 and that 
he had an intermittent limitation of extension due to a sharp 
pain on motion.  However, at the January 2000 VA examination, 
the range of motion of the left knee was from zero to 155 
degrees.  The examiner indicated that the veteran had 
regained full motion and had no indication of secondary 
arthritic changes.  The examiner noted that there did not 
appear to be any significant disability or major functional 
impairment, as it related to the overall use of the left 
knee.  While the veteran indicated that the limitation of 
motion in early 2000 prompted him to have the left knee 
examined, the private medical records from early 2000 
submitted by the veteran reflect no complaints or findings of 
limitation of motion.  

The Board notes that the November 2000 physical therapy 
outpatient evaluation revealed that the range of motion of 
the "left" knee was extension to minus 4 degrees and 
flexion to 55 degrees and that the active range of motion of 
the "right" knee was from zero to 140 degrees.  However, 
the short-term and long-term goals for the veteran's physical 
therapy including obtaining 100 degrees of right knee flexion 
and normal active range of motion in the right knee.  
Physical therapy treatment records subsequent to that 
examination show that the veteran had limitation of motion in 
the right knee.  Therefore, the Board finds that the November 
2000 physical therapy outpatient evaluation reflected a 
limitation of motion in the right knee and that therefore, in 
late 2000 the left knee had a range of motion from zero to 
140 degrees.  Also, there are no medical records supporting 
the veteran's contention that he has intermittent limitation 
of extension.  In short, in the left knee, flexion is at 
least 140 degrees, and extension is to zero degrees.  Based 
on the above-mentioned medical evidence, the findings do not 
demonstrate symptomatology that equates to limitation of 
flexion to 45 degrees or limitation of extension to 10 
degrees, even with full consideration of functional loss 
including pain and weakness on use.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Furthermore, the most credible evidence does not 
establish any functional decrease in motion, including 
painful motion.  38 C.F.R. § 4.59.  Therefore, a separate 
compensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261 for limitation of motion of the right 
knee is not warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to 45 degrees of flexion or 
10 degrees of extension.  Rather, the veteran retains 
functional use to at least 140 degrees of flexion and zero 
degrees of extension.

Additionally, consideration under Diagnostic Code 5259 
(cartilage, semilunar, removal of, symptomatic) is not 
warranted because there is no evidence that a semilunar 
cartilage had been removed.  As for Diagnostic Code 5258 
(cartilage, semilunar, dislocated), the veteran has 
complained of locking and pain.  However, there is no 
evidence that a semilunar cartilage is dislocated.

Lastly, the veteran has post-operative surgical scars.  
However, there is no indication of pain, tenderness, poor 
nourishment, repeated ulceration, frequent loss of covering 
of the skin over the surgical incisions, or other additional 
disability associated with the scar.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803-05 (2004); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-05 (2002).  The January 2000 VA examination 
revealed that the surgical scars were healed and nontender.  
As such, a separate evaluation for post-operative surgical 
scars is not warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating.  In particular, the 
evidence shows that the veteran does not have ankylosis of 
the knee, a malunion or nonunion of the tibia or fibula, or 
genu recurvatum.  Therefore, a higher or separate rating is 
not warranted under Diagnostic Codes 5256 (ankylosis of the 
knee), 5262 (impairment of the tibia and fibula), or 5263 
(genu recurvatum).  Also, while the VA examiner noted a 
suggestion of slight residual atrophy of the distal left 
thigh, there is no evidence of a moderate muscle injury, as 
to warrant a separate compensable rating under a diagnostic 
code pertaining to muscle injuries of the pelvic girdle and 
thigh.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313-18 
(2004).

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's left knee disability cause 
or has caused a marked interference with any employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  Consequently, 
the Board finds that a referral for extraschedular 
consideration is not warranted.


ORDER

An evaluation in excess of 10 percent for status post 
anterior cruciate ligament reconstruction of the left knee is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


